Citation Nr: 0533631	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  05-31 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for residuals of a mouth 
injury, to include periodontal disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  In this decision, the RO only 
addressed the issue of entitlement to service connection for 
periodontal disease, claimed as a mouth injury, for 
compensation purposes only.  It informed the veteran that a 
copy of his claim was being forwarded to VA's Dental Clinic 
Eligibility Section for a determination regarding eligibility 
for dental treatment.  Accordingly, the only issue before the 
Board is that which the RO addressed in the January 2005 
denial, i.e., entitlement to service connection for 
periodontal disease, claimed as a mouth injury, for 
compensation purposes only.  

The veteran requested a Board hearing on his July 2005 
substantive appeal, but canceled this request in writing in 
October 2005.

In December 2005, the Board granted the veteran's motion to 
advance the appeal on the docket for good cause shown under 
the provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends that he sustained a mouth injury during 
combat in Normandy and has had continuing dental problems as 
a result.  He said that he received only partial treatment 
for his dental problems in service.  

The veteran's service records show that his military 
occupational specialty was that of a tank driver during World 
War II and his decorations include the Purple Heart.  His 
discharge record (DD Form 214) shows that he was wounded in 
action in France in July 1944.  

During his February 1943 induction examination, the veteran 
had no mouth or gum abnormalities and no teeth defects.  He 
was noted to be missing teeth numbers 6 and 9 on the right 
and no missing teeth on the left.  A September 1945 service 
medical record shows that the veteran was admitted to a 
medical facility in September 1945 for "dental".  During 
his December 1945 separation examination, the veteran had a 
normal mouth and gums and no dental prosthesis.  He was 
missing teeth numbers 8, 6 and 16 on the right and number 16 
on the left.  

The only postservice medical evidence on file is an April 
2004 VA record showing that the veteran was seen in primary 
care as a new patient.  This record contains a diagnosis of 
periodontal disease and shows that the veteran wore dentures 
and reported that he needed four teeth replaced.  There is no 
indication that the veteran's service medical and dental 
records were reviewed prior to this visit, nor was a 
comprehensive dental examination performed.  Accordingly, 
this report is not deemed adequate to properly render a 
decision in this case.  In view of this and the above-noted 
service evidence showing that the veteran is a combat veteran 
and attributes a mouth injury to combat, the veteran should 
be afforded a comprehensive dental examination in order to 
determine whether he has any residuals of dental trauma.  See 
38 U.S.C.A. § 5103A(d).  

Also, it appears that there are additional dental records 
pertinent to this claim that have not yet been obtained.  
This is evident based on the veteran's report that he wears 
dentures and has had chronic problems with his teeth since 
service.  Accordingly, he should be contacted in writing and 
requested to submit the name and addresses of all dental 
providers who have treated him since service.  See 
38 U.S.C.A. § 5103A(b).

Based on the foregoing, this matter is referred to the RO for 
the following action:

1.  The RO also should ask the veteran to 
identify all health care providers that 
have treated him for his dental problems 
since his discharge from service.  If he 
identifies any additional evidence, the 
RO should take appropriate steps to 
assist the veteran in obtaining such 
evidence.  

2.  The veteran should be afforded a VA 
dental examination to determine the 
nature and etiology of any current dental 
disorder(s).  The veteran's claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination of the veteran.  The examiner 
should be requested to review the service 
dental records and provide an opinion as 
to whether it is at least as likely as 
not that the veteran currently exhibits 
any dental disability which is the result 
of trauma in service.  The examiner 
should also comment on whether the 
veteran exhibits (1) any potentially 
compensable dental conditions, such as 
loss of teeth due to loss of substance of 
the body of the maxilla or mandible; or 
(2) a dental condition which is 
complicating a medical condition 
currently being treated by VA.  The 
examination report should be typewritten.

3.  After the actions requested above 
have been completed, the RO should again 
review the record considering all of the 
evidence.  If the benefit sought on 
appeal remains denied, the veteran and 
any representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


